Howe, J.'
Action on foreign bill of exchange drawn by defendant at Jackson, Miss., on a firm iii Mobile, Ala., protested for nonpayment August 28, 1862. Defense, a general denial. Judgment for plaintiff and appeal by deiendant.
The only evidence of the notice of protest was furnished by the introduction, without proof of signature or official capacity, of an official copy of'the act of protest by the notary in Mobile, which contains a clause stating that notices of protest for P. W. Woodlief were sent by mail directed to him at Jackson, Miss. The defendant, by objection *474and exception, presents the- question' as to how far this paper establishes the liability of the defendant. We understand the rule to be that protests of foreign bills bjr foreign notaries are received in aid of commerce to establish the facts of presentment, demand and nonpayment, and this without proof of their signatures and official capacities. 15 La. 555. But beyond this the rule has not been extended, either by decision, or, in this State, by statute. 9 An. 235, Schneider v. Cochrane. And, therefore, in this case, even if the protest of the draft was proved, the service of notice was not.
It is therefore ordered that the judgment appealed from be reversed, and the action of plaintiff dismissed, as in case of nonsuit, and at his costs.